PER CURIAM.
Pursuant to an appropriate petition for writ of prohibition we issued a rule to show cause as it appeared that a meritorious motion to recuse the respondent had been duly filed in the circuit court. See Breakstone v. MacKenzie, 561 So.2d 1164 (Fla. 3d DCA 1989), approved in part and quashed in part, 565 So.2d 1332 (Fla.1990). No response having been filed, we now make the rule absolute in prohibition. It should not be necessary to issue a formal rule. See Snow v. Fowler, 662 So.2d 1295 (Fla. 3d DCA 1995), rev. denied, 671 So.2d 788 (Fla.1996).